DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Combinations of Claims 1 and 21 requires the Ill-nitride active layer to include In, Ga, N and Al. However, originally filed specifications does not explicitly cite AlInGaN material. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the oxide substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination "the oxide substrate" will be interpreted as -- ScAlMgO4 substrate--.


Claims 1 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to lower a growth temperature of the Ill-nitride active layer to prevent damaging the oxide epitaxial layer”
It is not clear relative to what a growth temperature is lower? GaN layer? Is it inherent for InGaN to be gown at lower temperature than for example GaN? Is the damage prevented or just can be prevented?
“to increase a conductivity of the oxide epitaxial layer” It is not clear as to what increase a conductivity relative to? Non-doped oxide epitaxial layer? The Examiner further notes that n-doping inherently increases the conductivity of semiconductor such as ZnO.
For the purposes of examination the above cited limitations will be treated as the intended use of the claimed invention and considered to be met as long as all the structural limitations of the Claims 1 are met.


	Claim 9 recites “the III-nitride layer comprises InxGa1-xN, with x being larger or equal to 0 and smaller or equal to 1”
	It is not clear how can “In is added to lower a growth temperature of the Ill-nitride active layer to prevent damaging the oxide epitaxial layer” of Claim 1 from which Claim 9 is dependent upon be added in an zero amount.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/005091 A1) in view of Kobayashi et al. “Low Temperature Epitaxial Growth of GaN and InGaN on Atomically Flat ZnO Substrate” Journal of Applied Physics 99, 123513 (2006); Published 06/26/2006) and Ohtomo et al. (“Single crystalline ZnO films grown on lattice-matched ScAlMgO4 (0001) substrates” Appl. Phys. Lett. 75, 2635 (1999) Published 10/19/1999).
Regarding Claim 1, Chen (Fig. 1C) discloses an optoelectronic device, comprising: 
ScAlMgO4 substrate (20, “ScAlMgO.sub.4”) [0021]; 
an oxide epitaxial layer (22, ZnO or MgxZn1-xO, ALD process) arranged on the oxide substrate (200) [0022-000025]; and 
a III-nitride active layer (24) arranged on the oxide epitaxial layer (22), wherein
the Ill-nitride active layer includes Ga, and N (GaN; 0034) [0022], and wherein 
the oxide epitaxial layer (22) 
Chen does not explicitly disclose the Ill-nitride active layer includes In, Ga, and N and the In is added to lower a growth temperature of the Ill-nitride active layer to prevent damaging the oxide epitaxial layer and the oxide epitaxial layer is an n-type doped layer to increase a conductivity of the oxide epitaxial layer.
Kobayashi discloses a Ill-nitride active layer includes In, Ga, and N (InGaN on ZnO) and the In is added to lower a growth temperature of the Ill-nitride active layer to prevent damaging the oxide epitaxial layer [Page 123513-1, column 2].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an optoelectronic device in Chen in view of Kobayashi such that the Ill-nitride active layer includes In, Ga, and N and the In is added to lower a growth temperature of the Ill-nitride active layer to prevent damaging the oxide epitaxial layer  to reduce lattice mismatch between nitride films and oxide epitaxial layer  [Page 123513-1, column 2].
Chen in view of Kobayashi does not explicitly disclose the oxide epitaxial layer is an n-type doped layer to increase a conductivity of the oxide epitaxial layer.
Ohtomo discloses an oxide epitaxial layer (n++-type ZnO doped with Al) is an n-type doped layer to increase a conductivity of the oxide epitaxial layer. [page 2637, column 1].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an optoelectronic device in Chen in view of Kobayashi and Ohtomo such that the oxide epitaxial layer is an n-type doped layer to increase a conductivity of the oxide epitaxial layer to achieve high conductivity and high crystallinity [page 2637, column 1]
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “the In is added to lower a growth temperature of the Ill-nitride active layer to prevent damaging the oxide epitaxial layer “ and “to increase a conductivity of the oxide epitaxial layer.” does not distinguish the present invention over the prior art of Chen in view of Kobayashi and Ohtomo who teaches the structure as claimed. 


Regarding Claim 2, Chen in view of Kobayashi and Ohtomo discloses the optoelectronic device of claim 1, wherein 
the oxide substrate (20) and the oxide epitaxial layer (22) both comprise same materials. (at least oxygen and/or magnesium) [0021-0024 Chen]

Regarding Claim 3 Chen in view of Kobayashi and Ohtomo discloses the optoelectronic device of claim 1, wherein 
the oxide epitaxial layer (22) comprises at least one of zinc, gallium, magnesium, aluminum, calcium scandium, strontium, yttrium, cadmium, or indium (12, ZnO or MgxZn1-xO) [0024 Chen ].

Regarding Claim 7, Chen in view of Kobayashi and Ohtomo discloses optoelectronic device of claim 1, wherein 
the oxide epitaxial layer (22) comprises zinc oxide (ZnO or MgxZn1-xO) .


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/005091 A1) in view of Kobayashi et al. “Low Temperature Epitaxial Growth of GaN and InGaN on Atomically Flat ZnO Substrate” Journal of Applied Physics 99, 123513 (2006); Published 06/26/2006) and Ohtomo et al. (“Single crystalline ZnO films grown on lattice-matched ScAlMgO4 (0001) substrates” Appl. Phys. Lett. 75, 2635 (1999) Published 10/19/1999) and Nishinaka et al. (US 2008/0273566 A1).
Regarding Claim 8, Chen in view of Kobayashi and Ohtomo discloses the optoelectronic device of claim 1, wherein 
the III-nitride active layer (24).
Chen in view of Kobayashi and Ohtomo does not explicitly disclose a peak emission wavelength in the range of 530 to 730 nm.
Nishinaka (Fig. 11) a III-nitride active layer (“nitride-based Group III-V compound semiconductor constituting the semiconductor light-emitting element” [0036]) has a peak emission wavelength in the range of 530 to 730 nm [0034] (0098) for the purpose of having  GaN-based light-emitting diode with a low electric power consumption and a high output [0098].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Chen in view of Kobayashi, Ohtomo and Nishinaka such that a peak emission wavelength in the range of 530 to 730 nm [0034] (0098) for the purpose of having  GaN-based light-emitting diode with a low electric power consumption and a high output can be realized [0098] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 9, Chen in view of Kobayashi, Ohtomo and Nishinaka discloses optoelectronic device of claim 8, wherein 
the III-nitride active layer comprises InxGa1-xN, with x being larger or equal to 0 and smaller or equal to 1 (In0.25Ga0.75N) [Ohtomo].


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over C Chen et al. (US 2009/005091 A1) in view of Kobayashi et al. “Low Temperature Epitaxial Growth of GaN and InGaN on Atomically Flat ZnO Substrate” Journal of Applied Physics 99, 123513 (2006); Published 06/26/2006) and Ohtomo et al. (“Single crystalline ZnO films grown on lattice-matched ScAlMgO4 (0001) substrates” Appl. Phys. Lett. 75, 2635 (1999) Published 10/19/1999) and Nishinaka et al. (US 2008/0273566 A1) and further in view of in view of Ahn (US 2010/0327278 A1)
Regarding Claim 10, Chen in view of Kobayashi, Ohtomo and Nishinaka discloses the optoelectronic device of claim 9.
Chen in view of Kobayashi, Ohtomo and Nishinaka does not explicitly disclose In.sub.0.27Ga.sub.0.73N or In.sub.0.19Ga.sub.0.81N.
Ahn (Fig. 5) discloses an III-nitride active layer comprises In.sub.0.27Ga.sub.0.73N or In.sub.0.19Ga.sub.0.81N [0061] for the purpose of selecting a composition and thicknesses of the layer to reduce the internal electric field [0058].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optoelectronic semiconductor device in Chen in view of Kobayashi, Ohtomo and Nishinaka and Ahn such that the III-nitride layer comprises In.sub.0.27Ga.sub.0.73N or In.sub.0.19Ga.sub.0.81N for the purpose of selecting a composition and thicknesses of the layer to reduce the internal electric field [0058].

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/005091 A1) in view of Kobayashi et al. “Low Temperature Epitaxial Growth of GaN and InGaN on Atomically Flat ZnO Substrate” Journal of Applied Physics 99, 123513 (2006); Published 06/26/2006) and Ohtomo et al. (“Single crystalline ZnO films grown on lattice-matched ScAlMgO4 (0001) substrates” Appl. Phys. Lett. 75, 2635 (1999) Published 10/19/1999) and further in view of Butcher et al. (US 2009/0020768 A1).
Regarding Claim 21, Chen in view of Kobayashi and Ohtomo discloses the optoelectronic device of claim 1, 
Chen in view of Kobayashi and Ohtomo does not explicitly disclose 
the III-nitride active layer further comprises Al.
	Butcher (Fig. 2) discloses an  III-nitride active layer (108, 112) further comprises Al (AlInGaN, AlGaN) [0136;0147, 0171, 0182)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an optoelectronic device in Chen in view of Kobayashi and Ohtomo and Butcher such that the III-nitride active layer further comprises Al to have low temperature metal nitride semiconductor material junction  [0135-0136] that is suitable for an LED device and since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not reply on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2009/0068780 A1) (Fig. 2C) discloses ScAlMgO4 substrate (20), epitaxial oxide layer (ZnO, 22) on ScAlMgO4 substrate (20) and InGaN (240) on epitaxial oxide layer (ZnO, 22).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891